DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 07/11/2022, as directed by the Non-Final Rejection on 01/12/2022. Claims 1-6, 8-9, 12, 14-19 and 22 are amended. Claims 23-28 are new. Claims 1-28 are pending in the instant application.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant presents arguments generally asserting that the cited references of George, Gill, Maslowski, Kaula or Hayashi, alone or in combination, fail to teach the limitations of receiving pain information relating to pain locations on the head of the user, and thus the claims of the instant application are allowable. Examiner respectfully disagrees with this argument.
It is first noted that, as claimed, the pain information must merely ‘relate’ to pain locations on the head of the user, and is not specific as to what form this relationship takes. The pain information could simply come from anywhere on the head, or be associated with a general pain level that comes from the head, and still read on the claims. Thus, the ‘relating’ of pain information to pain locations on the head of the user may be broader than Applicant intends. George discloses the use of fluid volumes and pressure differentials delivered to the tympanic membrane of the ear to alleviate pain or discomfort the user is experiencing as a result of a disorder (see Paragraph 0094-0095 and 0097-0098; also see Paragraph 0100 and 0102, which disclose the alleviation of disorder symptoms or treatments of a disorder by the moving of the tympanic membrane which decreases nociceptive signals to the central nervous system, which in turn would cause a pain response). George further teaches that such disorders may include disorders which cause pain within the head (Paragraph 0086; The disorders may include neuropathic craniofacial pain syndromes such as neuralgias, for example trigeminal neuralgia; temporomandibular joint syndrome; headache syndromes such as migraine headaches, chronic daily headaches, cluster headaches, muscle tension headaches, post-traumatic headaches, or chronic paroxysmal hemicranias… tinnitus… middle ear disorders, inner ear disorders, etc.; Also see Paragraphs 0003-0006, the device is at least primarily concerned with alleviating pain localized to the head). The bulk majority of the disorders that George considers are disorders which are localized to the head and/or would cause pain specifically to the head, which then teaches or suggests monitoring of pain information from locations on the head, in order to treat such disorders through tympanic membrane pressure application.
Gill additionally teaches that the pain management system may be used for migraines (Paragraph 0075) and as previously cited teaches receiving first and second pain information from the patient to adjust treatment to mitigate or reduce the pain levels (Paragraph 0076-0077 and 0056; also see Paragraph 0030).
Thus, taken alone or together, George and Gill teach receiving pain information relating to any pain locations on the head, in order to treat disorders that cause pain to the head through tympanic pressure application (see George Paragraph 0094-0098 and 0086) and to adjust the stimulation delivered to ensure a reduction in pain (see Gill Paragraph 0076-0077 and 0056; also see Paragraph 0030).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13-14, 16, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1).
Regarding claim 1, George discloses a system for treating a medical condition associated with pain (Paragraph 0100, the device applies pressure to the ear canal to reduce pain; also see Paragraph 0084), the system comprising: 
an earpiece (first earpiece 3 and second earpiece 12, see Paragraphs 0076-0077 and Fig. 2); 
a pressure generator coupled to the earpiece and configured to apply pressure through the earpiece to move the tympanic membrane of the ear (first fluid flow generator 2 and second fluid flow generator 19, see Paragraph 0078; also see Paragraph 0094-0095, the pressure generated by the generators are applied to the tympanic membrane of the ear); 
computer-readable memory (computer memory element 154, see Paragraph 0185) storing a plurality of pressure treatment parameter profiles (see Paragraph 0179, a plurality of pressure regulation profiles can be contained in the memory element; also see Paragraph 0157); 
a user interface configured to output information to a user and to receive input information from the user (user interface module 148 and graphical user interface 149, see Paragraph 0184; The interface may depict graphical information to a user and may accept user input or commands); and 
at least one computer hardware processor (Paragraph 0185, the device may have a computer processor 153); 
wherein the computer-readable memory stores instructions that are executable by the at least one computer hardware processor (Paragraph 0169 and 0185-0187, the processor is in communication to carry out the instructions or profiles stored in memory) to cause the system to: 
operate the pressure generator to administer pressure treatment to the ear according to a first pressure treatment parameter profile for a first treatment phase (Paragraph 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, there are pressure regulation profiles that may be applied to the ear canal for therapeutic purposes/therapeutic phases; Examiner is reading first treatment phase as a first profile applied to the user for therapeutic/treatment purposes);  
select a pressure treatment parameter profile (Paragraph 0179, a pressure profile may be selected for therapeutic treatment); and 
operate the pressure generator to administer pressure treatment to the ear according to the second pressure treatment parameter profile for the second treatment phase (Paragraph 0179; also see Paragraph 0188, a user may control a pressure regulation icon and thus may administer a second profile based on user input, and thus may apply a second profile for a second therapeutic phase).
George is silent regarding wherein the system receives first pain information for one or more corresponding pain locations on a head of the user via the user interface and receives second pain information for one or more corresponding pain locations on a head of the user via the user interface after the first treatment phase, and wherein the second pressure treatment parameter profile is selected for a second treatment phase based at least in part on a comparison of the second pain information to the first pain information.
However, Gill teaches a system which receives first pain information for one or more corresponding pain locations on a head of the user via the user interface and receives second pain information for one or more corresponding pain locations on a head of the user via the user interface after the first treatment phase (see Paragraph 0076-0077, the user interface 1012 allow for input of subjective pain measurements, which may be used by a physician to adjust the programming of applied stimulation in treatment to reduce pain; also see Paragraph 0056, the device may receive first and second pain inputs via a user interface after a first treatment phase; Also see Paragraph 0075, the system may be used to reduce the pain from migraines which occur in the head, and thus the pain information would correspond to pain locations on the head of the user), and wherein the second treatment parameter profile is selected for a second treatment phase based at least in part on a comparison of the second pain information to the first pain information (see Paragraph 0056, the level of intensity of neurostimulation may be lowered if monitoring of the patient indicates that the pain levels have decreased over the course of the previous neurostimulation level, which requires a comparison between the second and first pain information provided by the patient; also see Paragraph 0076-0077 as described above; also see Paragraph 0030, where the assessment module may set operating parameters of the neurostimulators based on the patient state data or the determined effectiveness of the therapy).
Furthermore, George discloses that that user interface may be used to execute functions of the computer code of the device (Paragraph 0184) and that the pressure treatment may be used to ameliorate or reduce the pain associated with a disorders which cause pain to the head of the user (0094-0098 and 0086).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory and processing units of the device of George to receive a first and second pain information for one or more corresponding pain locations on a head of the user via the user interface during a first treatment phase and select a second treatment profile based on a comparison between the first and second pain information, such as that taught by Gill and George, in order to automatically modify the neurostimulation based on the user’s pain feedback to more effectively treat the user’s pain/symptoms localized to the head (see Paragraph 0056 and Paragraph 0075 of Gill; also see Paragraphs 0094-0098 and 0086 of George) and furthermore since it has been held that automating a manual activity is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III) regarding automation of a manual activity, as automating the system to make treatment changes based on the indicated patient pain levels, rather than by the manual adjustment by a physician or programmer, is not sufficient to distinguish over the prior art).
Regarding claim 2, George discloses the device of claim 1.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to select the second pressure treatment parameter profiles based on user input (see Paragraph 0184).
Gill further teaches wherein the system selects the second treatment parameter profile for the second treatment phase based at least in part on effectiveness data stored in the memory (see Paragraph 0030, an effectiveness indicator of the treatment therapy may be obtained and derived from first and second patient state data to propose a treatment change to the user) for at least one available treatment parameter profile that is stored in the memory (see Paragraph 0051, first and second pain values may determine whether a change in stimulation treatment should be effectuated, and thus, to select a second treatment parameter profile if the second pain level is lower).
Regarding claim 3, George discloses the device of claim 2.
Gill further teachess wherein the effectiveness data is based at least in part on a determined effectiveness of the at least one available treatment parameter profile during a prior treatment for the user (see Paragraph 0030, the effectiveness data is based on pre-treatment first and second patient state data to post-treatment first and second patient state data, and based on an assessment of the effectiveness of the treatment therapy, a change to the treatment therapy may be prescribed).
Regarding claim 4, George discloses the device of claim 1.
Gill further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to update effectiveness data that is stored in the memory and associated with the first pressure treatment parameter profile (see Paragraph 0084, the effectiveness data may be recorded in the PSD history that is stored in a database for the given prescribed therapy) for the first treatment phase based at least in part on the second pain information (see Paragraph 0030 and Paragraph 0077, the effectiveness data may be obtained for a first treatment based on provided first and second pain inputs from the user).
Regarding claim 5, George discloses the device of claim 1.
Gill further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: determine effectiveness data for the first treatment parameter profile for the first treatment phase based at least in part on the second pain information (see Paragraph 0030 and Paragraph 0077, the effectiveness data may be obtained for a first treatment based on provided first and second pain inputs from the user); and send the effectiveness data to a remote optimization system that is configured to receive effectiveness information from a plurality of users (see Paragraph 0084, the effectiveness data may be recorded in the PSD history that is stored in a database for the given prescribed therapy; also see Paragraph 0056 and 0030, the database 404 may store pain ratings for multiple patients and an external server may determine an effectiveness based on such patient state data; Examiner notes that the optimization may simply receive the effectiveness data from several users, and that the optimization itself may be independent for each user).
	Regarding claim 6, George discloses the device of claim 1.
Gill further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to: determine that the first pressure treatment parameter profile for the first treatment phase was ineffective based at least in part on the second pain information (see Paragraph 0056, a successful therapy is described as when the applied therapy lowers the pain level from the first to the second recorded pain rating; It thus follows that if the reported pain levels have not decreased, that the applied therapy has NOT been successful and was ineffective); and replace the first pressure treatment parameter profile used for the first treatment phase with a new pressure treatment parameter profile in the computer-readable memory (see Paragraph 0056, the programmer 406 may adjust the intensity of the neurostimulation to a different profile/value; also see Paragraph 0077 or 0051 for example).
George also discloses wherein several pressure treatment parameter profiles with differing maximum pressures are available (see Paragraph 0096, the pressure generators may apply a pressure in a range from 0-50 kilopascals; also see Fig. 37-39, where different flow profiles are shown).
	Regarding claim 7, George discloses the device of claim 1.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to administer pressure treatment to the ear according to one or more pressure treatment parameter profiles for one or more treatment phases (Paragraph 0113, the processor causes the pressure generators to apply one or more pressure profiles to the ear canal for a treatment period/phase) prior to the first treatment phase (Paragraph 0113 and 0179, 0188, the user may apply a different pressure profile through the user interface; Examiner is reading the application of a pressure profile prior to the first treatment phase as any application of pressure before the current treatment; For example, a pressure profile applied on a previous day would be prior to the first treatment phase on the following day).
Regarding claim 13, George discloses the device of claim 1.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to increase pressure in the ear towards a maximum target pressure (see Paragraph 0096, there may be a maximum pre-selected differential amplitude that is applied within a pressure profile, and may be any pressure in the range of 0-50 kilopascals; also see Paragraphs 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, the processor may operate the pressure generator to administer a specified or programmed pressure profile which may increase towards a positive target pressure prescribed in the profile); receive an input from the user via the user interface before the pressure reaches the maximum target pressure (see Paragraph 0188, the user interface allows the user to select a pressure profile and or change pressure amplitude; Such inputs can be received before the applied pressure reaches the maximum pressure of the profile, as Figs. 37-39E display profiles that change their pressure over a period of time); and set a maximum treatment pressure that is lower than the maximum target pressure (see Paragraph 0188, the user may change the pre-selected pressure differential amplitude 37 via the pressure differential amplitude control icon/image 168).
Regarding claim 14, George discloses the device of claim 13. 
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to increase the pressure in the ear towards a reduced maximum target pressure (see Paragraph 0188, the user may change the pre-selected pressure differential amplitude 37 to a lower value via the pressure differential amplitude control icon/image 168; also see Paragraph 0096, the pressure generator increases the pressure towards the selected pressure according to the pressure profile selected) and wherein the reduced maximum target pressure is based at least in part on a pressure value that was taken at a time of the input from the user (see Paragraph 0188, if the user changes the amplitude to a lower value, then the reduced maximum target pressure is based on the selected amplitude that the user inputs).
George is silent regarding wherein the device receives an indication that the reduced maximum target pressure was reached without intervention from the user; and sets the maximum treatment pressure to the reduced maximum target pressure that was reached.
However, Gill teaches wherein the operating parameters of the stimulation device may be set based on the pain PS data obtained from the patient (see Paragraphs 0030-0031) and also wherein no changes may be made if the PS data does not cause more pain (see Paragraphs 0081 and 0084 and 0090, based on the effectiveness evaluation of the treatment therapy, the applied therapy may be unmodified and thus the maximum amplitude of the treatment is maintained at a reduced amplitude where the PS data does not indicate an increase in pain).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to include receiving an indication that the reduced maximum target pressure was reached without intervention from the user, and setting the maximum treatment pressure to the reduced maximum target pressure, such as that taught by Gill, in order to minimize the pain experienced by the user, and to apply treatment therapies with an amplitude that effectively reduces pain (Paragraph 0030 and 0090).
Regarding claim 16, George discloses the device of claim 1.
George further discloses a pressure sensor (pressure sensor 56, see Paragraph 0111), wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to administer pressure treatment to the ear according to a pressure treatment parameter profile (Paragraphs 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, the processor may operate the pressure generator to administer a specified or programmed pressure profile); measure the resulting pressure using the pressure sensor (see Paragraph 0113, the sensed first pressure differential amplitude 36 may be sensed by the pressure sensor); determine that a leak is present based at least in part on the measured resulting pressure (see Paragraph 0113, a leak from improper sealing of the earpiece to the ear canal results in a difference between applied and measured pressure); and operate the pressure generator in response to the leak determination to perform a reseating pressure profile (Paragraph 0113, after the comparator detects a difference between the applied pressure and the measured pressure indicative of a leak/unseating, a corrective pressure is applied to reach the desired profile amplitude) that includes a plurality of negative pressure pulses (see Fig. 39A-E, an applied pressure profile may include a plurality of negative pressure pulses).
Regarding claim 19, George discloses the device of claim 1.
George further discloses a pressure sensor (pressure sensor 56, see Paragraph 0111), wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to administer pressure treatment to the ear according to a pressure treatment parameter profile (Paragraph 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074); measure a resulting pressure using the pressure sensor (see Paragraph 0113, the sensed first pressure differential amplitude 36 may be sensed by the pressure sensor); compare the measured resulting pressure to an expected pressure (see Paragraph 0113, the measured pressure signal is compared to the expected/applied pressure from the generator via the comparator 59). 
	George is silent regarding wherein the system determines that a leak is present when the measured resulting pressure is different from the expected pressure by more than a threshold amount.
	However, George teaches that a difference between the applied pressure and the sensed pressure may indicate a leak from improper sealing engagement of the headpiece with the ear canal (see Paragraph 0113), and further teaches a threshold amount that the pressure differential must be to provide such leak compensation (see Paragraph 0112, a margin of error is provided to the pre-selected pressure differential amplitude, and if the detected pressure is within the margin, no modulation to the pressure is needed and the amplitude can be maintained).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included determining that a leak is present when the applied pressure and sensed pressure differ by a threshold amount, such as that taught by George, in order to readjust the sealing engagement of the headpiece with the ear (Paragraph 0113), or to compensate for differences in pressure caused by the leak (Paragraph 0113).
	Regarding claim 23, George discloses the device of claim 1.
	George further discloses wherein the profiles comprise at least one of time duration, pressure pulse frequency, or pressure amplitude (see Paragraph 0179 and 0157-0159, also see Figs. 37-39; The profiles selected may be applied over a time period 39, with pressure pulse frequency 48/64, and with an amplitude between -50 to 50 kPa).
Regarding claim 24, George discloses the device of claim 1.
	Gill further disclsoes wherein the first pain information comprises one or more pain intensity values, and wherein the second pain information comprises one or more pain intensity values (see Paragraph 0034, 0047 and 0076; The pain information entered by the patient is a pain value on a subjective pain scale, and thus denotes the intensity of pain experienced by the patient).
Regarding claim 25, George discloses the device of claim 1.
	Gill further discloses wherein the second pressure treatment parameter profile is different than the first pressure treatment parameter profile (see Paragraph 0030 and 0051 and 0077, the stimulation may be adjusted if the efficacy of a first treatment profile is deemed ineffective, and thus the second treatment profile will have modified operating parameters).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1), as applied to claims 1, in further view of Maslowski (U.S Publication No. 2015/0324544 A1).
Regarding claim 8, George discloses the device of claim 1.
George further discloses wherein the user interface comprises a display (see Fig. 36A and Paragraph 0184, the user interface may include a display).
George is silent regarding wherein the instructions are executable by the at least one computer hardware processor to cause the system to: display the head on the display; receive one or more selections via the user interface of one or more pain locations on the head; and receive input via the user interface of one or more pain intensity values that correspond to the one or more pain locations.
Maslowski teaches a display system for visualizing pain, particularly of the head region (see Paragraph 0003) wherein the instructions are executable by the at least one computer hardware processor (Paragraph 0107, the software may run on a processor of a device or system) to cause the system to: display the head on the display (see Fig. 2A and Paragraph 0067, the pain rating screen 200 may display a 3-d head projection 202); receive one or more selections via the user interface of one or more pain locations on the head (see Paragraph 0068 and Fig. 3A, the user may select a pain intensity and designate a pain location); and receive input via the user interface of one or more pain intensity values that correspond to the one or more pain locations (see Paragraph 0068 and Fig. 3A, intensity slider 204 allows user to input a pain intensity at the different locations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included displaying a head on the display, selecting via the user interface of one or more pain locations on the head, and receiving pain intensity values corresponding to the pain locations, such as that taught by Maslowski, in order to allow practitioners and patients to more accurately asses pain treatment effectiveness for particular pain conditions (Paragraph 0048).
Regarding claim 9, George discloses the device of claim 8.
Maslowski further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to: receive a selection of a mirrored configuration (see Fig. 2-3 and 5B-C); in the mirrored configuration, display a right side of the head on a right side of the display (see Fig. 2F and 3B, the anatomical right side of the head 232 is on the right side of the display; also see Paragraph 0067), and display a left side of the head on a left side of the display (see Fig. 2C, the anatomical left side of the head is displayed on the left side of the display; also see Paragraph 0067).
Regarding claim 10, George discloses the device of claim 8.
Maslowski further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to display a visual representation of the one or more selected pain locations and the one or more corresponding pain intensity values on the head on the display (see Fig. 3A-B and 5B-C, the display gives a visual representation of a pain location and the corresponding pain intensity on the 3d head as well as the anatomical grid thumbnail displays; also see Paragraph 0067-0068).
Regarding claim 11, George discloses the device of claim 8.
George is silent regarding wherein the instructions are executable by the at least one computer hardware processor to cause the system to: display a first expression on a face of the head on the display, wherein the first expression is based at least in part on the first pain information; and change to a second expression on the face of the head on the display, wherein the second expression is based at least in part on the second pain information.
However, Maslowski further teaches an alternative system for patient pain reporting using expressions of faces that change with increasing pain levels (see Paragraph 0004, the Wong-Baker FACES pain rating scale is an alternative way for patients to rate their pain; It is noted that the Wong-Baker rating scale runs from 0 to 10, with accompanying facial expressions depending on the level of pain experienced, and thus has multiple expressions that are based on a series of pain level information).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to also include displaying a first expression based on first pain information, and changing the expression based on second pain information, in order to provide a known additional pain scale for the patient to indicate overall pain (Paragraph 0004).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1) and Maslowski (U.S Publication No. 2015/0324544 A1), as applied to claims 1 and 8, in further view of Kaula (U.S Publication No. 2014/0344740 A1).
Regarding claim 12, George discloses the device of claim 8.
Gill further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to: store a pain information for multiple treatment phases of a treatment session (see Fig. 11 and Paragraph 0083, PS data is obtained every treatment therapy cycle and thus pain values are obtained and stored in the database at 1104 for multiple treatment phases).
George is silent regarding displaying an accelerated visual summary of the pain information of the treatment session after the treatment session is completed (see Paragraph and 6A-D).
Kaula teaches displaying an accelerated visual summary of the pain information of the treatment session after the treatment session is completed (Examiner is reading accelerated visual summary as a video that displays a treatment session over time, as described in Paragraph 0219 of Applicant’s Specification, for example; see Paragraphs 0010-0011, a graphical user interface displaying a pain map and an electrical stimulation map may be generated; also see Paragraphs 0024, 0005-0006 and 0059; the pain maps and stimulation maps may in review migrate over time based on time-lapse for the user to view the changes to the maps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included the displaying an accelerated visual summary of the pain information after the treatment session, such as that taught by Kaula, in order to provide healthcare professionals or the user to determine how the pain has evolved over the course of treatment (Paragraph 0024).
Claims 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1), as applied to claims 1, 16 and 19, in further view of Hayashi (U.S Publication No. 2016/0067099 A1).
Regarding claim 15, George discloses the device of claim 1.
George further comprising a pressure sensor (pressure sensor 56, see Paragraph 0111), wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to perform a plurality of negative pressure pulses (see Fig. 39A-E, an applied pressure profile may include a plurality of negative pressure pulses); measure a resulting pressure using the pressure sensor (see Paragraph 0113, the sensed first pressure differential amplitude 36 may be sensed by the pressure sensor).
George is silent regarding wherein the device provides a prompt to the user via the user interface to attach the earpiece to the ear and determine whether the earpiece has sealed on the ear based at least in part on the measured resulting pressure.
However, Hayashi discloses a pressure generator device for the ear wherein the device provides a prompt to the user via the user interface to attach the earpiece to the ear (see Paragraph 0049, if the earpiece is disconnected from the ear, the microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear) and determine whether the earpiece has sealed on the ear based at least in part on the measured resulting pressure (see Paragraph 0049, when the earpiece 80 is inserted into the ear, the pressure in chamber 44 increases. The pressure change is detected by pressure sensor 48, which starts pressure pulse therapy again. Thus, the sensor detects when the earpiece has sealed on the ear based on the measured pressure from the earpiece/pressure sensor of the earpiece; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included providing a prompt to the user via the user interface to attach the earpiece to the ear and determine whether the earpiece has sealed on the ear based at least in part on the measured resulting pressure, such as that taught by Hayashi, in order to provide/resume the prescribed treatment after interruption (Paragraph 0049, even after disconnection, the timer and the treatment is resumed to carry out the set operation modes).
Regarding claim 17, George discloses the device of claim 16.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: measure the resulting pressure during the reseating pressure profile (see Paragraph 0113 and 0172, the pressure sensor may determine the pressure throughout the compensated pressure profile during an unseating/reseating of the earpiece); determine that the earpiece has reseated to resolve the leak based on the measured resulting pressure (Paragraph 0113, if the first applied pressure matches the detected pressure, and/or the compensated pressure exceeds the measured pressure, then a leak is not occurring and the compensation will stop); return to operating the pressure generator to administer pressure treatment to the ear according to the pressure treatment parameter profile (see Paragraph 0113, the pressure is adjusted based on a difference between the applied pressure and the detected pressure; Thus, the pressure generator will return to administering the pressure treatment according to the treatment profile when the leak is no longer occurring and there is no difference between applied and detected pressure).
Hayashi also further teaches determining that the earpiece has reseated to resolve the leak based on the measured resulting pressure (see Paragraph 0049, sensing of the pressure determines if the seal/connection of the earpiece to the ear canal has been restored/reseated), and returning to operating the pressure generator to administer pressure treatment to the ear according to the pressure treatment parameter profile (see Paragraph 0049, the regular pressure treatment is applied following a return of connection of the earpiece to the ear canal).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included determining that the earpiece has reseated to resolve the leak based on measured pressure and to return to the pressure treatment profile, such as that taught by Hayashi, in order to effectively deliver the prescribed pressure therapy to the patient (Paragraph 0049).
	Regarding claim 18, George discloses the device of claim 16.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: measure the resulting pressure during the reseating pressure profile (see Paragraph 0113 and 0172, the pressure sensor may determine the pressure throughout the compensated pressure profile during an unseating/reseating of the earpiece); determine that the reseating pressure profile did not resolve the leak based on the measured resulting pressure (see Paragraph 0113, if the compensated pressure does not reduce the difference between the applied and measured pressure, then the difference is still indicative of a leak).
George is silent regarding wherein the device provides a prompt to the user via the user interface to manually reseat the earpiece (see Paragraph 0049, if the earpiece is disconnected from the ear, the microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear).
Hayashi teaches wherein the device provides a prompt to the user via the user interface to manually reseat the earpiece (see Paragraph 0049, if the earpiece is disconnected from the ear, the microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included prompting the user via the user interface to manually reseat the earpiece, such as that taught by Hayashi, in order to effectively deliver the prescribed pressure therapy to the patient (Paragraph 0049). 
	Regarding claim 20, George discloses the device of claim 19.
George further discloses wherein the instructions are executable by the at least one computer hardware processor to cause the system to: determine that a minor leak is present when the measured resulting pressure is different from the expected pressure by more than the threshold amount (see Paragraph 0113, a sensed difference between the applied pressure and the detected pressure may indicate a leak due to improper sealing of the earpiece to the ear canal; Further, that pressure compensation may be provided to account for the leak to deliver the prescribed pressure; It is noted that even a small difference may be indicative of a leak, as compensation can be delivered to alleviate the detected leak; also see Paragraph 0112, where a margin of error is provided to determine if compensation is needed); and continue operating the pressure generator to administer pressure treatment to the ear according to the pressure treatment profile to complete the treatment phase (see Paragraph 0179, the device operates the pressure generators according to the selected profile; also see Paragraph 0113, the pressure delivered in the profile may be adjusted according to a determination or indication of leak).
George is silent regarding wherein the pressure detection of a minor leak is less than a gross threshold amount.
However, Hayashi teaches wherein the earpiece detects a gross threshold amount indicative of total disconnection from the ear (see Paragraph 0049, if the earpiece is disconnected from the ear and sensed pressure decreases, pressure therapy is halted as effective pressure delivery is no longer possible; The microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hayashi to include an upper gross threshold amount when detecting or compensating for a minor leak, such as that taught by Hayashi, in order to stop pressure therapy when it cannot effectively be provided due to whole disconnection (Paragraph 0049; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
Regarding claim 21, George discloses the device of claim 19.
George further discloses detection of leak based on a difference between the expected pressure and the measured resulting pressure (see Paragraph 0113, a sensed difference between the applied pressure and the detected pressure may indicate a leak due to improper sealing of the earpiece to the ear canal).
George is silent regarding wherein the system determines that a gross leak is present when the measured resulting pressure is different from the expected pressure by more than the threshold amount and also by more than a gross threshold amount.
However, Hayashi teaches wherein the earpiece determines that a gross leak is present when the measured resulting pressure is different from the expected pressure, indicative of total disconnection from the ear (see Paragraph 0049, if the earpiece is disconnected from the ear and sensed pressure decreases, pressure therapy is halted as effective pressure delivery is no longer possible; The microcomputer may trigger an alarm lamp 54 and display a message on the indicator 60 with an error message about the disconnection, indicating the user to reattach the earpiece to the ear; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
Thus, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified the device of George to include determining a gross leak, or disconnection, when the measured resulting pressure is different from the expected pressure by more than a gross threshold amount, such as that taught by Hayashi, in order to stop pressure therapy when it cannot effectively be provided due to whole disconnection (Paragraph 0049; also see Paragraph 0055, the pressure sensor of the earpiece may be used to detect when the earpiece is disconnected).
	Regarding claim 22, George discloses the device of claim 1.
	George further discloses a pressure sensor (pressure sensor 56, see Paragraph 0111), wherein the instructions are executable by the at least one computer hardware processor to cause the system to: operate the pressure generator to increase pressure towards a target pressure (Paragraphs 0157 and 0159; also see Figs. 37-39E and Paragraphs 0056-0074, the processor may operate the pressure generator to administer a specified or programmed pressure profile which may increase towards a positive target pressure prescribed in the profile); measure a resulting pressure using the pressure sensor (see Paragraph 0113, the sensed first pressure differential amplitude 36 may be sensed by the pressure sensor); determine that the measured resulting pressure did not rise above a threshold pressure value (see Paragraph 0112-0113, the pre-selected target pressure differential amplitude may have a margin of error, and if the pressure does not rise to within that threshold value, then the fluid flow generators may provide pressure compensation as a difference between applied and detected pressure may be indicative of a leak).
George is silent regarding wherein the device prompt the user via the user interface to reseat the earpiece.
Hayashi teaches a pressure therapy earpiece device, wherein the device prompts the user via the user interface to reseat the earpiece (see Paragraph 0049 and 0055, the device upon sensing disconnection of the earpiece triggers an alarm and error message on an indicator to the user that the earpiece is disconnected and for the user to reconnect/reseat the earpiece).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included prompting the user via the user interface to reseat the earpiece, such as that taught by Hayashi, in order to fully and effectively deliver the pressure therapy to the user (Paragraph 0049, reconnection of the earpiece allows for continuation of the provided therapy).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over George (U.S Publication No. 2015/0230989 A1) and Gill (U.S Publication No. 2014/0275827 A1), as applied to claims 1, in further view of Buckler (U.S Publication No. 2015/0000678 A1).
Regarding claim 26, George discloses the device of claim 1.
George is silent regarding wherein the instructions are executable by the at least one computer hardware processor to cause the system to determine whether to apply the pressure treatment to a right ear or a left ear of the user based at least in part on the first pain information.
Buckler teaches that the system pressure treatment to the ear canals is most effective when applied to the ear on the side the patient is first reporting pain information (see Paragraph 0075, 0077, 0079-0081, 0085; The indication of migraine pains on one side of the head was met with pressure treatment to that side/ear canal, which prompted a reduction in pain).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included instructions in the processor to determine a treatment profile for a specific side/ear of the patient based on the side of the patient the first pain information is reported on, such as that taught by Buckler, in order to effectively treat migraine pain localized at a particular location or side of the head (Paragraph 0075, 0077, 0079-0081, 0085, etc.).
Regarding claim 27, George discloses the device of claim 26.
George is silent regarding wherein the instructions are executable by the at least one computer hardware processor to cause the system to provide an instruction via the user interface to position the earpiece in the right ear or the left ear for treatment.
However, Buckler teaches wherein the decision and instruction provided to administer pressure treatment to either ear is manually determined by a practitioner (Paragraph 0075, 0077, 0079-0081 and 0085, the specific ear to apply treatment to is determined manually from the pain information indicated on either side of the head).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have provided an instruction via the user interface to position the earpiece in the ear on the side that pain is most experienced, such as that taught by Buckler, in order to allow the patient to self-administer treatment and furthermore since it has been held that automating a manual activity is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III) regarding automation of a manual activity, as automating the system to simply instruct the patient to put the earpiece in the ear on the side of the migraine pain, rather than by the manual instruction by a physician or practitioner, is not sufficient to distinguish over the prior art).
Regarding claim 28, George discloses the device of claim 1.
	Gill further teaches wherein the instructions are executable by the at least one computer hardware processor to cause the system to: determine that the first pressure treatment parameter profile for the first treatment phase was ineffective based at least in part on the second pain information (see Paragraph 0056, a successful therapy is described as when the applied therapy lowers the pain level from the first to the second recorded pain rating; It thus follows that if the reported pain levels have not decreased, that the applied therapy has NOT been successful and was ineffective).
	George is silent regarding outputting an instruction via the user interface for the user to change the treatment from one ear to another ear.
However, Buckler teaches manual instruction for the user to change the treatment from one ear to another ear to treat bilateral headache (see Paragraph 0077, when a bilateral headache is present, the pressure treatment is manually provided first to one ear, and then to the other upon instruction).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to have included outputting an instruction via the user interface for the user to change treatment from one ear to another ear, such as that taught by Buckler, in order to treat bilateral headaches (Paragraph 0077) and furthermore since it has been held that automating a manual activity is not sufficient to distinguish over the prior art (see MPEP 2144.04 (III) regarding automation of a manual activity, as automating the system to simply instruct the patient to switch treatment from one ear to the other, rather than by the manual instruction by a physician or practitioner, is not sufficient to distinguish over the prior art).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785